                    UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                NO. 5:14-CV-124-BO

UNITED STATES OF AMERICA &                  )
STATE OF NORTH CAROLINA, et                 )
al., ex rel. VIRGINIA HAMILTON              )
& LAURA THOMAS,                             )
                                            )                  ORDER
              Plaintiff,                    )
                                            )
                  v.                        )
                                            )
DR. JOHN SUNGHOON WON, et                   )
al.,                                        )
                                            )
              Defendants.                   )

      For good cause having been shown upon the motion of the United States, it is
                                                           \
hereby Order that this case is REOPENED. It is further ORDERED that plaintiff

recover from defendants the principal sum, plus interest as of February 20, 2019, in

the amount of $354,490.06, plus annual interest thereon at the rate of 2. 75%, up

through the date of entry of judgment, plus court costs. This order shall bear interest

after entry at the rate, under the terms set forth within the Settlement Agreement of

12.5% per annum from the date of default

      The Clerk of the United States District Court is DIRECTED to prepare and

enter judgment in this case as Ordered above.

               SO ORDERED, this     Ji    day   of~ ~                  '2019.


                                   ~A>~
                                  TERRENCE W. BOYLE
                                  Chief United States District Judge




         Case 5:14-cv-00124-BO Document 47 Filed 03/13/19 Page 1 of 1
